Citation Nr: 1452861	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for erectile dysfunction, hypertension, a psychiatric disability, and a sleep disorder are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The only medical opinion evidence relates the Veteran's bilateral hearing loss and tinnitus to active service and there is no contrary medical opinion evidence of record.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service separation form shows that his military occupational specialty was that of a clerk typist.  He received the Vietnam Service Medal, the Republic of Vietnam Campaign medal, and the National Defense Service Medal.  Service personnel records show that the Veteran served in Vietnam from March 1967 to March 1968. 

The Veteran's preinduction medical examination report in January 1966 shows that pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
-
10 (15)

The Veteran's separation examination in June 1968 showed that on audiometric testing, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
0 (10)
25 (30)
LEFT
-5 (10)
-5 (5)
-5 (5)
5 (15)
10 (15)

Prior to November 1967, United States military audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and the results are indicated in the audiogram diagram with the converted figures in parentheses.  The Board notes that the June 1968 audiogram indicates that ASA was used, as such, as such both audiogram diagrams have been converted.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In a January 2008 statement, the Veteran indicated that in the area of the airbase he was assigned, they were hit with mortar and artillery rounds.  He was very near where the rounds struck. 

The Veteran submitted an April 2008 private hearing evaluation report with a chart of frequency in Hertz.  A review of the chart indicates that the Veteran has hearing loss for VA purposes.  It appears that the Veteran's auditory threshold at 2000 Hertz in the right ear was 50 decibels and in the left ear was 65 decibels.   

In an April 2008 letter, a private audiologist stated that the Veteran's case history revealed a hearing loss for 40 years with bilateral tinnitus.  The audiologist noted that the Veteran served from 1966 to 1968 and during that time he was exposed to combat noise, to include bombs, artillery, and mortars.  After separation from service, the Veteran was not exposed to industrial noise or other loud noise.  Based on the Veteran's hearing evaluation and case history, the audiologist opined that it was as likely as not that his hearing loss and tinnitus were aggravated during service.  

An October 2008 private audiology report includes an audiogram chart and an interpretation.  The Veteran's auditory threshold at 2000 Hertz in the right ear is reported at 50 decibels and in the left ear at 70 decibels.  That evidence again shows that the Veteran has bilateral hearing loss for VA purposes.  The Veteran was assessed with bilateral sensorineural hearing loss.  

In an October 2008 letter, a different private audiologist noted that the Veteran reported a history of hearing loss and tinnitus that began while in service.  He denied post-service occupational and recreational noise exposure, noting that the Veteran worked in a correctional facility.  The Veteran reported no usage of hearing protection when exposed to the loud noise of M-14 rifles while in the combat zone in Vietnam.  The audiologist noted that the claims file was reviewed, to include service medical records and the other private audiology report.  Based on examination results and the evidence of hearing loss and tinnitus in the claims file, the audiologist opined that the Veteran's hearing loss and tinnitus had the same etiology and were at least as likely as not caused by or a result of noise exposure incurred during active duty.  

During an October 2008 VA PTSD examination, the Veteran reported that when he was traveling, he got into artillery fights.  He also stated that he developed a hearing problems since then because of all the sounds and gun fights.

In the Veteran's February 2010 substantive appeal, he asserted that his combat experiences in Vietnam exposed him to enemy rocket and mortar fire, claymore mines, small arms fire, and machine gun fire.  He did not wear hearing protection in a combat zone.  In addition, he noted that his post-military employment as a police office and corrections office was all done under OSHA standards and with hearing protection.  

The Board finds that the Veteran is competent and credible to report that his hearing loss and tinnitus that began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, two different private audiologists opined that it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to service.  In support of their opinions, the private audiologists appeared to rely on the Veteran's reported history and the October 2010 audiologist also indicated a review of the claims file.  Significantly, there is no evidence to the contrary of either favorable private audiologist's opinion. VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted. Mariano v. Principi, 17 Vet. App. 305 (2003).

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for bilateral hearing loss and for tinnitus is met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

With regard to the claim for service connection for peripheral neuropathy, to include as secondary to service-connected diabetes, the Board notes that since the February 2011 statement of the case, additional evidence, to include a September 2014 VA diabetes examination report, has been added to the claims file.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31, 20.1304 (2014).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the claim for service connection for hypertension, the Board notes that the Veteran was provided a VA examination in September 2008.  Although the examiner opined that the Veteran's hypertension was not caused by service-connected diabetes, the examiner did not address whether hypertension was aggravated by service-connected diabetes.   The Board therefore finds that opinion is incomplete to decide the claim.  Thus, the Board finds that a remand is warranted to provide the Veteran with an additional VA examination and opinion that fully addresses all theories of entitlement, to include on a direct and secondary basis.  

With regard to the claim for service connection for erectile dysfunction, in a September 2008 VA examination, the examiner opined that the Veteran's erectile dysfunction was, in part, related to medication that he took for hypertension.  Thus, the Board finds that the resolution of the claim for service connection for hypertension may have bearing upon the erectile dysfunction claim.  

With regard to the claim for service connection for a sleep disorder, there is indication in the record that such condition is related to depression.  Thus, the Board finds that resolution of the claim for service connection for a psychiatric disorder may have bearing upon the sleep disorder claim.

The appropriate remedy where pending claims are inextricably intertwined with other claims is to remand the claims on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board notes that during the pendency of this appeal, the Veteran has been granted service connection for several disabilities, to include Parkinson's disease, neurologic involvement of the bilateral lower extremities and right upper extremity, speech impairment, partial loss of smell, and loss of automatic movements of the face.  In addition, the Veteran is service-connected for coronary artery disease and diabetes mellitus.  Evidence associated with the claims file suggests that the Veteran's diagnosed psychiatric disabilities of depression and anxiety, and insomnia, may be related to one, if not more, of those service-connected disabilities.  Therefore, the Board finds that the Veteran should be provided an additional examination to address whether the Veteran has a psychiatric disability or a sleep disability related to service or to a service-connected disability.   

With regard to the claim for TDIU, the Board finds that a remand is warranted to provide the Veteran a VA examination and opinion to ascertain the impact of all of his service-connected disabilities of diabetes mellitus, type II; Parkinson's disease; neurological involvement of the left lower extremity, right lower extremity, and right upper extremity, each associated with Parkinson's disease; coronary artery disease; diabetic retinopathy of both eyes; speech impairment; partial loss of smell; loss of automatic movement of the face; bilateral hearing loss; and tinnitus on his employability.  Service connection for bilateral hearing loss and tinnitus has been granted in this decision.

Moreover, if any additional disabilities are granted service connection while on remand, the impact of any additional service-connected disability on his employability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Prior to scheduling the VA examinations, the Veteran should be provided an additional opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertinent to the claims for service connection and for a TDIU remaining on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and representative a letter requesting that the Veteran provide sufficient information, and authorization, to obtain any additional evidence, to include both VA and non VA medical records, pertinent to the claims on appeal that is not currently of record.  The Veteran should be advised that in the alternative, he may  obtain the medical records and submit them.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of hypertension.  The examiner must review the claims file and should note that review in the examination report.   All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should include a complete rationale for any opinions expressed.  The examiner should provide the following information:

(a) Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in or is otherwise related to the Veteran's service, or manifested within one year following separation from service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is proximately due to or caused by any service-connected disability or disabilities. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is aggravated (increased in severity beyond the normal course of the condition) by any service-connected disability or disabilities.

3.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The examiner must review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.   The examiner should provide the following:

(a) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.  

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is related to service or any stressor during service, or to the fear of hostile military or terrorist activity.

(c) For every diagnosed psychiatric disability, other than PTSD, the examiner should opine whether it at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to the Veteran's service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is proximately due to or caused by any service-connected disability or disabilities. 

(e) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is aggravated (increased in severity beyond the normal course of the condition) by any service-connected disability or disabilities.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed sleep disorder, to include insomnia.  The examiner must review the claims file and should note that review in the examination report.  All indicated tests should be accomplished and all clinical findings reported in detail. The examiner should provide the following information:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include insomnia, was incurred in or is otherwise related to the Veteran's service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include insomnia, is proximately due to or caused by any service-connected disability or disabilities. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include insomnia, is aggravated (increased in severity beyond the normal course of the condition) by any service-connected disability or disabilities.

5.  Then, schedule the Veteran for a VA examination to ascertain the cumulative impact of the service-connected disabilities on employability.  The examiner must review the claim file and must note that review in the examination report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities, without consideration of non-service-connected disabilities, make the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.  The current service-connected disabilities are diabetes mellitus, type II; Parkinson's disease; neurological involvement of the left lower extremity, right lower extremity, and right upper extremity, associated with Parkinson's disease; coronary artery disease; diabetic retinopathy of both eyes; speech impairment; partial loss of smell; loss of automatic movement of the face; bilateral hearing loss; and tinnitus.  The examiner should be advised if service-connection has established for any additional disabilities, and if so, the examiner should consider the impact of any additional service-connected disability on employability when providing the requested opinion.

6.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


